Case 3:17-cv-01104-VLB Document 82-29 Filed 05/15/19 Page 1 of 4




                  Exhibit 30
               Case 3:17-cv-01104-VLB Document 82-29 Filed 05/15/19 Page 2 of 4

                                         YALE UNIVERSITY



OFFICE OF THE !'RESIDENT                                                      105 WALL STREET, 1'0 UOX 208229
                                                                                    NEW HAVEN CT 06520- 8219




                                                    February 19, 2009



           Professor Susan ~ e
           Department of Spanish and Portuguese
           82-90 Wall Street

           Dear Susan:

                  We invite you to be a Faculty Fellow at the Whitney Humanities Center
           for 2009-2010.
                   The Whitney Humanities Center seeks to support and strengthen the
           activities of faculty in the humanities and neighboring fields by creating a sense
           of intellectual community that transcends departmental boundaries and by
           fostering collegial dialogue, informed debate, and the pursuit of new fields of
           inquiry. At the core of the Center's life are the Fellows, who meet regularly to
           discuss their work, and who both individually and collectively sponsor the
           lectures, seminars, discussion groups, and symposia that bring to the Center a
           wide range of other Yale faculty and distinguished visitors.

                  The Fellows meet every Wednesday for lunch, which is usually followed
           by an informal talk on work-in-progress by a Fellow or a visitor. These weekly
           meetings, which take place from 12:15 p.m. to 2:00 p.m., constitute the primary
           responsibility of the fellowship, although of course they are what most Fellows
           have seen as the greatest benefit of their affiliation with the Center. Please be
           sure to rt::!serve this block of time in your schedule.

                   You are encouraged to participate in other activities sponsored by the
           Center - lectures, symposia, and faculty seminars - and to take a role in
           developing the Center's programs. We hope that each Fellow will work toward
           bringing other members of the faculty into the intellectual life of the Center.
           Despite the intensive experience of a core of faculty who meet regularly in a
           group small enough to permit them to know one another and have ongoing
           conversations about their work, the Center resists the atmosphere or exclusivity
           of a club. Its focus is both inward and outward.




                                 INITIAL DISCOVERY PROTOCOLS                                P3928
   Case 3:17-cv-01104-VLB Document 82-29 Filed 05/15/19 Page 3 of 4



Professor Susan Brynne
February 19, 2009
Page2

       Each Fellow has access to a research account, up to the amount of $500 per
semester, for expenses related to organizing seminars, discussion groups, or
conferences, or for legitimate personal research expenses. Susan Stout will help
you set up an account.

       We look forward to hearing from you and to your future involvement
with the Center. We especially hope you can join new and returning Fellows for
a special lunch on Wednesday, April 22, at 12:15 pm.

Sincerely yours,
                                        ~ (,N'-           fo 7- ~ D                 {J
Richard C. Levin                        Maria Rosa Menocal
President                               Director, Whitney Humanities Center

RCL/MRM:mg




                      INITIAL DISCOVERY PROTOCOLS                            P3929
      Case 3:17-cv-01104-VLB Document 82-29 Filed 05/15/19 Page 4 of 4


Yale University                                  Dcpt1rt111c111 ofSp1111is/1 & Portuguese
                                                 P.O. Box w8204
                                                                                              C11111pus od,lrcss:
                                                                                              Si - yo l\~11/ Street
                                                 New Hm•cn, Co1111ccticrr1 065w-8w4           Tt·kplm,rc: 103 .13i-11s 1
                                                                                              fox: WJ 43:z-11, 8




                                                                                        February 23, 2009


   Richard C. Levin, President
   Yale University
   105 Wall Street
   New Haven, CT 06520

   Maria Rosa Menocal, Director
   Whitney Humanities Center
   53 Wall Street
   New Haven, CT 06520



   Dear President Levin and Director Menocal,
            I'm delighted to accept your invitation to be a Faculty Fellow at the Whitney Humanities
   Center for 2009-2010. Since arriving in New Haven last July, I have enjoyed various activities at
   the Center, from talks on mental geography, spatial thinking and the Middle Ages to various film
   series and theater pieces.
            The Center's work is truly invigorating, and I welcome this opportunity to enjoy and learn
   from the company of scholars and thought it embodies and shelters. I look forward to next year's
   Wednesday lunches, and will be happy to join the group on Wednesday, April 22, for the new
   and returning Fellows lunch.
            My sincerest thanks to you both for extending this most welcome invitation.




                                                                Yours truly,



                                                                Susan Byrne
                                                                Assistant Professor
                                                                Department of Spanish & Portuguese




                             INITIAL DISCOVERY PROTOCOLS                                                            P3930
